            Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 1 of 56




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

ECOFACTOR, INC,

                       Plaintiff,                   Case No. 6:20-cv-00075

                v.                                  JURY TRIAL DEMANDED

GOOGLE LLC,

                       Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement arising under the Patent Laws of the United

States of America, 35 U.S.C. § 1 et seq., in which Plaintiff EcoFactor, Inc. (“Plaintiff” or

“EcoFactor”) makes the following allegations against Defendant Google LLC. (“Defendant”):

                                       INTRODUCTION

       1.       This complaint arises from Defendant’s unlawful infringement of the following

United States patents owned by EcoFactor: U.S. Patent No. 8,180,492 (“’492 Patent”); U.S.

Patent No. 8,412,488 (“’488 Patent”); U.S. Patent No. 8,738,327 (“’327 Patent”); and U.S.

Patent No. 10,534,382 (“’382 Patent”) (collectively the “Asserted Patents”).

                                           PARTIES

       2.       EcoFactor is a privately held company, having its principal place of business at

441 California Avenue, Number 2, Palo Alto, CA 94301.1 EcoFactor was founded in 2006 and

is headquartered in Palo Alto, California.      EcoFactor is a leader in smart home energy



1
 Prior to October 2019, EcoFactor’s principal place of business was at 1450 Veterans Blvd.,
Suite 100, Redwood City, CA 94063.



                                                1
            Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 2 of 56




management services. EcoFactor delivers smart home energy management services that improve

energy efficiency, reduce energy bills and vastly increase demand response efficacy – all while

maintaining consumer comfort. EcoFactor’s patented big-data analytics and machine learning

algorithms collect and process massive amounts of residential data – including home

thermodynamics, family comfort preferences and schedules, plus external data such as weather –

to continually monitor, adapt and learn for optimum energy savings. The company provides

homeowners significant cost savings and energy usage benefits. EcoFactor’s award-winning

service has been offered through channel partners such as utilities, energy retailers, broadband

service providers and HVAC companies.

       3.       EcoFactor has transformed how homes use energy by applying advanced analytics

to connected devices in the home.      EcoFactor’s platform actively manages thermostats on

occupants’ behalf in intelligent ways that improve comfort while helping them save time, energy

and money. Utilities, home service providers and homeowners rely on EcoFactor for demand

response, energy efficiency, and HVAC performance monitoring services.

       4.       The HVAC industry and researchers in the field recognize the technological and

commercial impact of EcoFactor’s patented technologies and innovations.           For example,

EcoFactor’s demand response solution has been recognized multiple times from the Association

of Energy Services Professionals (AESP) for outstanding achievement in pricing and demand

response. EcoFactor was also named “Innovator of the Year” by San Mateo County Economic

Development Association for EcoFactor’s automated approach to energy efficiency and demand

response services, and has also been named Owler HOT in Redwood City, CA. Moreover,

EcoFactor received Powergrid International’s Demand Response/Energy Efficiency Project of

the Year award, and was assessed as one of the top innovators with some of the most




                                               2
             Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 3 of 56




commercially important smart home patents.

        5.       Google LLC is a wholly-owned subsidiary of Alphabet, Inc, and a Delaware

limited liability company with a principal place of business at 1600 Amphitheatre Parkway,

Mountain View, California 94043.        Google LLC operates a division named Google Nest

(“Nest”) which, on information and belief, designs and manufactures, among other things, smart

Thermostats.     Google LLC may be served with process through its registered agent, the

Corporation Service Company, at 211 East. 7th Street, Suite 620, Austin, Texas 78701. Google

LLC is registered to do business in the State of Texas and has been since at least November 17,

2006.

                                 JURISDICTION AND VENUE

        6.       This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§

1331 and 1338(a).

        7.       This Court has personal jurisdiction over Defendant in this action because

Defendant has committed acts within this District giving rise to this action, and has established

minimum contacts with this forum such that the exercise of jurisdiction over Defendant would

not offend traditional notions of fair play and substantial justice. Defendant, directly and through

subsidiaries or intermediaries, has committed and continue to commit acts of infringement in this

District by, among other things, importing, offering to sell, and selling products that infringe the

asserted patents.

        8.       Venue is proper in this District under 28 U.S.C. § 1400(b). Upon information and

belief, Defendant has transacted business in this District and has committed acts of direct and

indirect infringement in this District by, among other things, making, using, offering to sell,




                                                 3
             Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 4 of 56




selling, and importing products that infringe the asserted patents. Defendant has at least one

regular and established place of business in the District. For example, Google invested $20

million to build a corporate office at 500 West 2nd Street, Austin, Texas 78701.

                                             COUNT I

                       INFRINGEMENT OF U.S. PATENT NO. 8,180,492

        9.       Plaintiff realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        10.      Plaintiff is the owner and assignee of United States Patent No. 8,180,492 titled

“System and method for using a networked electronic device as an occupancy sensor for an

energy management system.” The ’492 Patent was duly and legally issued by the United States

Patent and Trademark Office on May 15, 2012. Plaintiff is the owner and assignee, possessing

all substantial rights, to the ’492 Patent. A true and correct copy of the ’492 Patent is attached as

Exhibit 1.

        11.      Defendant makes, uses, offers for sale, sells, and/or imports into the United States

certain products and services that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ’492 Patent, and continue to do so. By way of illustrative

example, these infringing products and services include, without limitation, Defendant’s

products and services, e.g., all generations of the Google Nest Learning Thermostat and all

versions and variations thereof since the issuance of the ’492 Patent (“Accused

Instrumentalities”).

        12.      Defendant has had knowledge of the ’492 patent from a date no later than the date

of filing of this complaint. Defendant has known how the Accused Products are made and has

known, or has been willfully blind to the fact, that making, using, offering to sell, and selling the




                                                  4
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 5 of 56




accused products within the United States, or importing the Accused Products into the United

States, would constitute infringement.

       13.     Defendant has induced, and continues to induce, infringement of the ’492 patent

by actively encouraging others (including distributors and end customers) to use, offer to sell,

sell, and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by distributors; providing the Accused Products to

distributors; and indemnifying patent infringement within the United States.

       14.     Defendant has also infringed, and continue to infringe, claims of the ‘492 patent

by offering to commercially distribute, commercially distributing, making, and/or importing the

Accused Products, which are used in practicing the process, or using the systems, of the patent,

and constitute a material part of the invention. Defendant knows the components in the Accused

Products to be especially made or especially adapted for use in infringement of the patent, not a

staple article, and not a commodity of commerce suitable for substantial noninfringing use.

Accordingly, Defendant has been, and currently are, contributorily infringing the ’492 patent, in

violation of 35 U.S.C. § 271(c).

       15.     The Accused Products satisfy all claim limitations of one or more claims of the

’492 Patent. For example the Accused Instrumentalities infringe claim 10 of the ’492 Patent.

One, non-limiting, example of the Accused Instrumentalities’ infringement is presented below.

       16.     The Accused Instrumentalities include: “A system for altering the setpoint on a

thermostat for space conditioning of a structure comprising: at least one thermostat having at

least a first temperature setpoint associated with a non-occupied structure, and at least a second

temperature setpoint associated with the existence of occupants in said structure.” For example,




                                                 5
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 6 of 56




the Accused Instrumentalities allow users to adjust set points that vary based on whether a

structure is occupied.




https://support.google.com/googlenest/answer/9249866?hl=en&ref_topic=9361968

       17.     The Accused Instrumentalities include “one or more electronic devices having at

least a graphic user interface comprising a display wherein said electronic devices receive input


                                               6
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 7 of 56




from one or more users and wherein use of said electronic devices comprises at least one of

cursor movement, keystrokes or other user interface actions intended to alter a state of one or

more of said electronic devices by one or more users wherein activity of one or more networked

electronic devices indicates whether said thermostat should be changed from said first

temperature setpoint to said second temperature setpoint.” For example, the Accused

Instrumentalities are designed to work the Google Nets mobile application, that includes a

graphic user interface that allows to alter the set points and to move the house between Heat,

Cool, Heat/Cool, and Eco modes as well as to set up Home/Away assist and Early-On.




                                              7
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 8 of 56




https://support.google.com/googlenest/answer/9249866?hl=en&ref_topic=9361968




https://support.google.com/googlenest/answer/9244728




https://support.google.com/googlenest/answer/9246532


       18.    The Accused Instrumentalities include “wherein said electronic devices and said

thermostat are connected to a network; an application comprising one or more computer

processors in communication with said network, wherein said application determines whether

said one or more electronic devices are in use and in response, whether said thermostat is set to

said first temperature setpoint that indicates said structure is not occupied.” For example, a

smartphone using the Google Nest application can be designated to provide location information



                                               8
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 9 of 56




that is used to determine whether the user is home and thus whether the thermostat should be set

to an unoccupied temperature setpoint.




https://support.google.com/googlenest/answer/9249866?hl=en&ref_topic=9361968




https://support.google.com/googlenest/answer/9244728




                                               9
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 10 of 56




https://support.google.com/googlenest/answer/9261489

       19.     The Accused Instrumentalities include “said application determining that said one

or more users has previously indicated a preference that said user's input be obtained before

automatically changing said first HVAC temperature setpoint to said second HVAC temperature

setpoint indicating that said structure is deemed to be occupied; said application prompting said

one or more users based on said determining that said one or more of said user's input should be

obtained, wherein said application provides electronic notice to one or more of said users of said

electronic devices that said thermostat is set for a non-occupied structure and whether to keep

said first temperature setpoint or change to said second temperature setpoint; and wherein said

application in response to said prompting, receives input from said one or more users to keep

said first HVAC temperature setpoint; and wherein said thermostat is kept at said first


                                               10
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 11 of 56




temperature setpoint based upon said input from said one or more users.” For example, the

Accused Instrumentalities will store schedules set by a user that determine whether and when to

switch to an active Heating/Cooling from an away Eco state. The user can access these settings

and modify the settings by use of the mobile application. The user can also disable auto-

scheduling so that user input is required to switch between modes. Further, the user can set and

enable or disable Home/Away assist and Early-On modes.




https://support.google.com/googlenest/answer/9249866?hl=en&ref_topic=9361968




https://support.google.com/googlenest/answer/9244728




                                              11
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 12 of 56




https://support.google.com/googlenest/answer/9261489




                                            12
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 13 of 56




https://support.google.com/googlenest/answer/9243487




https://support.google.com/googlenest/answer/9246532



                                            13
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 14 of 56




https://support.google.com/googlenest/answer/9257400

       20.     By making, using, offering for sale, selling and/or importing into the United

States the Accused Products, Defendant has injured Plaintiff and is liable for infringement of

the ’492 Patent pursuant to 35 U.S.C. § 271.

       21.     As a result of Defendant’s infringement of the ’492 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together

with interest and costs as fixed by the Court.

       22.     Defendant’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’492

Patent, and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for

sale that come within the scope of the patent claims.




                                                 14
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 15 of 56




                                            COUNT II

                       INFRINGEMENT OF U.S. PATENT NO. 8,412,488

        23.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        24.     Plaintiff is the owner and assignee of United States Patent No. 8,412,488 titled

“System and method for using a network of thermostats as tool to verify peak demand

reduction.” The ’488 patent was duly and legally issued by the United States Patent and

Trademark Office on April 2, 2013.          Plaintiff is the owner and assignee, possessing all

substantial rights, to the ’488 Patent. A true and correct copy of the ’488 Patent is attached as

Exhibit 2.

        25.     Defendants make, use, offer for sale, sell, and/or import into the United States

certain products and services that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ’488 Patent, and continue to do so. By way of illustrative

example, these infringing products and services include, without limitation, Defendant’s

products and services, e.g., such all generations of the Google Nest Learning Thermostat and all

versions and variations thereof since the issuance of the ’488 Patent (“Accused

Instrumentalities”).

        26.     Defendant has had knowledge of the ’488 patent from a date no later than the date

of filing of this complaint. Defendant has known how the Accused Products are made and has

known, or has been willfully blind to the fact, that making, using, offering to sell, and selling the

accused products within the United States, or importing the Accused Products into the United

States, would constitute infringement.




                                                 15
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 16 of 56




       27.     Defendant has induced, and continues to induce, infringement of the ’488 patent

by actively encouraging others (including distributors and end customers) to use, offer to sell,

sell, and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by distributors; providing the Accused Products to

distributors; and indemnifying patent infringement within the United States.

       28.     Defendant has also infringed, and continue to infringe, claims of the ‘488 patent

by offering to commercially distribute, commercially distributing, making, and/or importing the

Accused Products, which are used in practicing the process, or using the systems, of the patent,

and constitute a material part of the invention. Defendant knows the components in the Accused

Products to be especially made or especially adapted for use in infringement of the patent, not a

staple article, and not a commodity of commerce suitable for substantial noninfringing use.

Accordingly, Defendant has been, and currently are, contributorily infringing the ’488 patent, in

violation of 35 U.S.C. § 271(c).

       29.     The Accused Products satisfy all claim limitations of one or more claims of the

’488 Patent. For example the Accused Instrumentalities infringe claim 1 of the ’488 Patent. One,

non-limiting, example of the Accused Instrumentalities’ infringement is presented below.

       30.     The Accused Instrumentalities include “[a] system for monitoring the operational

status of an HVAC system comprising: at least one HVAC control system associated with a first

structure that receives temperature measurements from at least a first structure conditioned by at

least one HVAC system.” For example, Accused Instrumentalities receive temperature

measurements from inside the building that it is servicing.




                                                16
Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 17 of 56




                              17
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 18 of 56




https://support.google.com/googlenest/answer/9246532?hl=en

       31.     The Accused Instrumentalities include “one or more processors that receive

measurements of outside temperatures from at least one source other than said HVAC system.”

For example, the Accused Instrumentalities receive measurements of outside temperature and

sunset and sunrise information from the internet.




                                               18
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 19 of 56




https://support.google.com/googlenest/answer/9246532




                                            19
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 20 of 56




https://store.google.com/product/nest_learning_thermostat_3rd_gen




                                             20
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 21 of 56




https://support.google.com/googlenest/answer/9249796




                                            21
Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 22 of 56




                              22
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 23 of 56




https://support.google.com/googlenest/answer/9246532

       32.     The Accused Instrumentalities include “wherein said one or more processors

compares the inside temperature of said first structure and the outside temperature over time to

derive an estimation for the rate of change in inside temperature of said first structure in response

to outside temperature, and wherein said one or more processors compare an inside temperature

recorded inside the first structure with said estimation for the rate of change in inside

temperature of said first structure to determine whether the first HVAC system is on or off.” For

example, the Accused Instrumentalities will compare internal temperature and external

temperature and, other factors, to calculate the rate of change of inside temperature, and use this

calculation to determine when to turn the HVAC system on or off.




                                                 23
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 24 of 56




https://support.google.com/googlenest/answer/9249796




                                            24
Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 25 of 56




                              25
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 26 of 56




https://support.google.com/googlenest/answer/9246532

       33.     By making, using, offering for sale, selling and/or importing into the United

States the Accused Products, Defendant has injured Plaintiff and is liable for infringement of

the ’488 Patent pursuant to 35 U.S.C. § 271.

       34.     As a result of Defendant’s infringement of the ’488 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together

with interest and costs as fixed by the Court.

       35.     Defendant’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’488

Patent, and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for




                                                 26
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 27 of 56




sale that come within the scope of the patent claims.

                                            COUNT III

                       INFRINGEMENT OF U.S. PATENT NO. 8,738,327

        36.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        37.     Plaintiff is the owner and assignee of United States Patent No. 8,738,327 titled

“System and method for using a network of thermostats as tool to verify peak demand

reduction.” The ’327 patent was duly and legally issued by the United States Patent and

Trademark Office on May 27, 2014.           Plaintiff is the owner and assignee, possessing all

substantial rights, to the ’327 Patent. A true and correct copy of the ’327 Patent is attached as

Exhibit 3.

        38.     Defendants make, use, offer for sale, sell, and/or import into the United States

certain products and services that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ’327 Patent, and continue to do so. By way of illustrative

example, these infringing products and services include, without limitation, Defendant’s

products and services, e.g., such as all generations of the Google Nest Learning Thermostat and

and all versions and variations thereof since the issuance of the ’327 Patent (“Accused

Instrumentalities”).

        39.     Defendant has had knowledge of the ’327 patent from a date no later than the date

of filing of this complaint. Defendant has known how the Accused Products are made and have

known, or have been willfully blind to the fact, that making, using, offering to sell, and selling

the accused products within the United States, or importing the Accused Products into the United

States, would constitute infringement.




                                                 27
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 28 of 56




       40.     Defendant has induced, and continue to induce, infringement of the ’327 patent by

actively encouraging others (including distributors and end customers) to use, offer to sell, sell,

and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by distributors; providing the Accused Products to

distributors; and indemnifying patent infringement within the United States.

       41.     Defendant has also infringed, and continue to infringe, claims of the ‘327 patent

by offering to commercially distribute, commercially distributing, making, and/or importing the

Accused Products, which are used in practicing the process, or using the systems, of the patent,

and constitute a material part of the invention. Defendant knows the components in the Accused

Products to be especially made or especially adapted for use in infringement of the patent, not a

staple article, and not a commodity of commerce suitable for substantial noninfringing use.

Accordingly, Defendant has been, and currently are, contributorily infringing the ’327 patent, in

violation of 35 U.S.C. § 271(c).

       42.     The Accused Products satisfy all claim limitations of one or more claims of the

’327 Patent. One, non-limiting, example of the Accused Instrumentalities’ infringement is

presented below. For example, the Accused Instrumentalities include “[a] system for controlling

the operational status of an HVAC system comprising: at least one thermostat associated with a

structure that receives temperature measurements from inside the structure, the structure

conditioned by at least one HVAC system, the thermostat having at least a first setting stored

therein.” For example, the Accused Instrumentalities have a thermostat that receives temperature

settings from inside the structure which can store settings, including a schedule for heating and

cooling, set points, whether the device is in Heat/Cool, Heat, Cool, or Eco modes, whether to




                                                 28
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 29 of 56




enable Home/Away assist, whether to enable automatic scheduling, and whether to enable Early-

On.




                                             29
Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 30 of 56




                              30
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 31 of 56




https://support.google.com/googlenest/answer/9246532?hl=en




                                            31
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 32 of 56




https://support.google.com/googlenest/answer/9249866?hl=en&ref_topic=9361968



       43.    For example, the Accused Instrumentalities include “one or more servers located

remotely from the structure, the one or more servers configured to receive measurements of

outside temperatures from at least one source other than the HVAC system.” For example, the


                                             32
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 33 of 56




Accused Instrumentalities receive measurements of outside temperature from the internet.




https://support.google.com/googlenest/answer/9246532




                                              33
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 34 of 56




https://store.google.com/product/nest_learning_thermostat_3rd_gen




                                             34
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 35 of 56




https://support.google.com/googlenest/answer/9249796




                                            35
Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 36 of 56




                              36
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 37 of 56




https://support.google.com/googlenest/answer/9246532



       44.     For example, Accused Instrumentalities include “the one or more servers are

further configured to communicate with the thermostat via a network, wherein the one or more

servers receive inside temperatures from the thermostat and compares the inside temperatures of

the structure and the outside temperatures over time to derive an estimation for the rate of change

in inside temperature of the structure in response to outside temperature.” For example, the

Accused Instrumentalities will compare internal temperature and external temperature and, other

factors, to calculate the rate of change of inside temperature in order to allow Early-On, auto

scheduling, and Home/Away Assist modes to operate.




                                                37
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 38 of 56




https://support.google.com/googlenest/answer/9246532




https://store.google.com/product/nest_learning_thermostat_3rd_gen



                                             38
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 39 of 56




https://support.google.com/googlenest/answer/9249796




                                            39
Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 40 of 56




                              40
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 41 of 56




https://support.google.com/googlenest/answer/9246532



       45.    The Accused Instrumentalities further include “the one or more servers are further

configured to receive a demand reduction request and determine whether the structure is

associated with demand rejection request, and based on the determination that the structure is

associated with the demand reduction request, the one or more servers are further configured to

send a signal to the thermostat to change the setting to a second setting to reduce electricity

demand by the HVAC system.” For example, using the mobile application users of the Accused

Instrumentalities can instruct the Accused Instrumentalities to reduce the amount of usage of the

devices by placing the device into Eco mode, by enabling Early-On to reduce unnecessary

HVAC use, by using Home/Away assist, by altering set point temperatures, or by using Sun




                                               41
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 42 of 56




Block as described above.

        46.     By making, using, offering for sale, selling and/or importing into the United

States the Accused Products, Defendant has injured Plaintiff and are liable for infringement of

the ’327 Patent pursuant to 35 U.S.C. § 271.

        47.     As a result of Defendant’s infringement of the ’327 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together

with interest and costs as fixed by the Court.

        48.     Defendant’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’327

Patent, and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for

sale that come within the scope of the patent claims.

                                            COUNT IV

                      INFRINGEMENT OF U.S. PATENT NO. 10,534,382

        49.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        50.     Plaintiff is the owner and assignee of United States Patent No. 10,534,382 titled

“System and method for using a wireless device as a sensor for an energy management system.”

The ’382 patent was duly and legally issued by the United States Patent and Trademark Office

on January 14, 2020. Plaintiff is the owner and assignee, possessing all substantial rights, to

the ’382 Patent. A true and correct copy of the ’382 Patent is attached as Exhibit 4.

        51.     Defendants make, use, offer for sale, sell, and/or import into the United States

certain products and services that directly infringe, literally and/or under the doctrine of




                                                 42
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 43 of 56




equivalents, one or more claims of the ’382 Patent, and continue to do so. By way of illustrative

example, these infringing products and services include, without limitation, Defendant’s

products and services, e.g., all generations of the Google Nest Learning Thermostat and all

versions and variations thereof since the issuance of the ’382 Patent (“Accused

Instrumentalities”).

       52.     Defendant has had knowledge of the ’382 patent from a date no later than the date

of filing of this complaint. Defendant has known how the Accused Products are made and have

known, or have been willfully blind to the fact, that making, using, offering to sell, and selling

the accused products within the United States, or importing the Accused Products into the United

States, would constitute infringement.

       53.     Defendant has induced, and continue to induce, infringement of the ’382 patent by

actively encouraging others (including distributors and end customers) to use, offer to sell, sell,

and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by distributors; providing the Accused Products to

distributors; and indemnifying patent infringement within the United States.

       54.     Defendant has also infringed, and continue to infringe, claims of the ‘382 patent

by offering to commercially distribute, commercially distributing, making, and/or importing the

Accused Products, which are used in practicing the process, or using the systems, of the patent,

and constitute a material part of the invention. Defendant knows the components in the Accused

Products to be especially made or especially adapted for use in infringement of the patent, not a

staple article, and not a commodity of commerce suitable for substantial noninfringing use.




                                                 43
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 44 of 56




Accordingly, Defendant has been, and currently are, contributorily infringing the ’382 patent, in

violation of 35 U.S.C. § 271(c).

       55.     The Accused Products satisfy all claim limitations of one or more claims of the

’327 Patent. One, non-limiting, example of the Accused Instrumentalities’ infringement is

presented below.

       56.     The Accused Instrumentalities include: “[a] system for controlling an HVAC

system at a user's building, the system comprising: a memory; and one or more processors with

circuitry and code designed to execute instructions.” For example, the Accused Instrumentalities

includes memory, processors and circuity and code, to schedule heating and cooling, to set the

device into Cool, Heat, Heat/Cool, or Eco modes, and to enable a variety of features including

Home/Away Assist, Early-On, automatic scheduling, Sun Block, and others.




                                               44
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 45 of 56




https://support.google.com/googlenest/answer/9249866?hl=en&ref_topic=9361968




https://support.google.com/googlenest/answer/9244728




https://support.google.com/googlenest/answer/9246532




                                            45
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 46 of 56




https://support.google.com/googlenest/answer/9261489

       57.     The Accused Instrumentalities include “the one or more processors with circuitry

and code designed to execute instructions to receive a first data from at least one sensor, wherein

the first data from the at least one sensor includes a measurement of at least one characteristic of

the building.” For example, the Accused Instrumentalities can determine whether the building is

occupied, the internal temperature of the building, and the status of the HVAC system.




                                                46
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 47 of 56




https://support.google.com/googlenest/answer/9249866?hl=en&ref_topic=9361968




                                           47
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 48 of 56




https://support.google.com/googlenest/answer/9244728




https://support.google.com/googlenest/answer/9246532


       58.     The Accused Instrumentalities include “the one or more processors with circuitry

and code designed to execute instructions to receive a second data from a network connection,

wherein the second data from the network connection is collected from a source external to the

building, wherein the second data from the network connection is received via the Internet.” For

example, as explained above, the Accused Instrumentalities receive information concerning

outdoor temperature, weather, sunrise and sunset times, anticipated rates of temperature change,

and mobile device lations, which, on information and belief is received from the internet.

       59.     The Accused Instrumentalities include “the one or more processors with circuitry

and code designed to execute instructions to receive a first temperature setpoint for the building

corresponding to a desired temperature setting when the building is occupied, and a second

temperature setpoint for the building corresponding to a desired temperature setting when the

building is unoccupied.” For example, as explained above, the Accused Instrumentalities using,

e.g., Home Assist, Early-On, automatic scheduling, and user settings to identify a target

temperature set point when the building is occupied (e.g., the temperature set by a user or

automatic scheduling) and a temperature setpoint for when the building is unoccupied (e.g., an

automatically scheduled away temperature, the Eco setting temperature, Home/Away Assist


                                               48
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 49 of 56




designated temperature set points, or a temperature that allows for Early-On adjustment when a

user arrives home).

       60.      The Accused Instrumentalities include “the one or more processors with circuitry

and code designed to execute instructions to receive commands through the Internet by way of a

remote interface on a mobile, wireless device running software application code; wherein the

interface is configured to allow the user to adjust temperature setpoints for the HVAC system;

the one or more processors with circuitry and code designed to execute instructions to send user-

specific data through the Internet, wherein user-specific information about the building and

HVAC system is generated based at least in part on the user-specific data, wherein the user-

specific information is configured to be presented on a user interface on a mobile, wireless

device running software application code via the Internet.” For example, as explained above,

using the Google Nest mobile application, a user can change temperature set points and enable or

disable features that alter the set point through the user settings in combination with, on

information and belief, cloud based features such as automatic scheduling, Home/Away Assist,

and Early-On.

       61.      The Accused Instrumentalities include “the one or more processors with circuitry

and code designed to execute instructions to determine whether the building is occupied or

unoccupied, and based on that determination, to control the HVAC system to provide heating or

cooling to the building at an operational temperature.”            For example, the Accused

Instrumentalities will provide heating or cooling based on whether a building is occupied or

unoccupied through their Home/Away Assist features, automatic temperature scheduling, and

Early-On features, among others.

       62.      The Accused Instrumentalities include “wherein the one or more processors




                                               49
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 50 of 56




comprises a first processor with circuitry and code designed to execute instructions, which is

located remotely from the memory and is not electrically connected to the memory; the first

processor with circuitry and code designed to execute instructions to communicate with the

memory.” For example, using a mobile device with the Google Nest mobile application, which is

not connected to the memory on the Accused Instrumentalities, a user can change the setpoints of

the thermostat and enable or disable features capable of doing same. On information and belief,

Google’s cloud-based program may also communicate with the memory.                 In addition, the

Accused Instrumentalities can communicate with remote sensors, which are configured to

communicate with the memory of the Accused Instrumentalities.

       63.     The Accused Instrumentalities include “wherein the memory is configured to

store historical values of the first data and second data.” For example, on information and belief,

the Accused Instrumentalities store historical information about internal temperature,

temperature set points, occupation and activity, external temperature, external weather, mobile

device location, etc. as part of the learning features of the device including learning for automatic

scheduling, Home/Away Assist, and Early-On and in order to provide Energy History.




https://support.google.com/googlenest/answer/9249866?hl=en&ref_topic=9361968




                                                 50
Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 51 of 56




                              51
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 52 of 56




https://support.google.com/googlenest/answer/9247300




                                            52
        Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 53 of 56




https://support.google.com/googlenest/answer/9247510




                                            53
         Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 54 of 56




https://support.google.com/googlenest/answer/9246532


       64.     By making, using, offering for sale, selling and/or importing into the United

States the Accused Products, Defendant has injured Plaintiff and are liable for infringement of

the ’382 Patent pursuant to 35 U.S.C. § 271.

       65.     As a result of Defendant’s infringement of the ’382 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together

with interest and costs as fixed by the Court.

       66.     Defendant’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’382

Patent, and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for

sale that come within the scope of the patent claims.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter:

       a.      A judgment in favor of Plaintiff that Defendant has infringed, either literally

and/or under the doctrine of equivalents, the ’492 Patent, the ’488 Patent, the ’327 Patent, and

the ’382 Patent;



                                                 54
             Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 55 of 56




        b.       A permanent injunction prohibiting Defendant from further acts of infringement

of the ’492 Patent, the ’488 Patent, the ’327 Patent, and the ’382 Patent;

        c.       A judgment and order requiring Defendant to pay Plaintiff its damages, enhanced

damages, costs, expenses, and pre-judgment and post-judgment interest for Defendant’s

infringement of the ’492 Patent, the ’488 Patent, the ’327 Patent, and the ’382 Patent;

        d.       A judgment and order requiring Defendant to provide an accounting and to pay

supplemental damages to Plaintiff, including without limitation, pre-judgment and post-judgment

interest;

        e.       A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against Defendant;

and

        f.       Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                  DEMAND FOR JURY TRIAL

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.



Dated: January 31, 2020                       Respectfully submitted,


                                              /s/ Reza Mirzaie
                                              Reza Mirzaie
                                              Marc A. Fenster
                                              Paul A. Kroeger
                                              C. Jay Chung
                                              RUSS AUGUST & KABAT
                                              12424 Wilshire Boulevard 12th Floor
                                              Los Angeles, California 90025
                                              Tel: 310-826-7474
                                              Fax: 310-826-6991


                                                 55
Case 6:20-cv-00075-ADA Document 1 Filed 01/31/20 Page 56 of 56




                            rmirzaie@raklaw.com
                            mfenster@raklaw.com
                            prkoeger@raklaw.com
                            jchung@raklaw.com

                            Attorneys for Plaintiff EcoFactor, Inc.




                              56
